Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  GRAHAM BROTHERS
ENTERTAINMENT, INC. AND
GRAHAM ENTERTAINMENT
COMPLEX, INC.,

RELATORS

 §
 
§
 
§
 
§
 
§

§




No. 08-10-00035-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS



 

 

 




MEMORANDUM OPINION 
ON PETITION FOR WRIT OF MANDAMUS
            Relators, Graham Brothers Entertainment, Inc. and Graham Entertainment Complex, Inc.,
ask this Court to issue a writ of mandamus against the Honorable M. Sue Kurita, Judge of the
County Court at Law No. 6 of El Paso County.  To be entitled to mandamus relief, a relator must
meet two requirements.  First, the relator must show that the trial court clearly abused its
discretion.  In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex. 2004). 
Second, the relator must demonstrate he has no adequate remedy by appeal.  Id. at 135-36.  Based
on the record before us, we are unable to conclude that Relator is entitled to mandamus relief. 
Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).  Further, we withdraw our
order dated February 15, 2010 granting Relator’s request for temporary relief.  See Tex.R.App.P.
52.10.


February 24, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.